DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1-10 in the reply filed on 01/12/2021 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 05/07/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Foreign References and NPL, beside of the Abstract is not in English language.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 and 3 are objected to because of the following informalities:  
claim 1, line 8, the recitation of “…calcium chloride…” should be “…the calcium chloride…” since antecedent basis has been established in line 6; and
claim 3, line 5, the recitation of “…calcium chloride…” should be “…the calcium chloride…” since antecedent basis has been established in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the purine content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 2 the recitation of “purine-reducing soybeans” is unclear.  The metes and bounds of the recitation of “purine-reducing soybeans” is confusing for example, it is not clear if the soybeans have a purine-reduced content or if the soybeans have the ability to be purine-reducing. Hence the claim is indefinite. 
In claim 1, line 3-4, the recitation of “…adding an adsorbent to reduce purine through absorption…” is not clear. It is unclear as to what the adsorbent is being added into, to reduce purine.  Hence the claim is indefinite. 
In claim 1, line 1-2, recites “…preparing soybean milk…” while in line 4 recites “…obtain a purine-reduced soybean milk product…”, is confusing. It is unclear if the “purine reduced soybean milk product” is the same product as the “soybean milk”; since the products have different name.  It is not clear if the two products are the same or different product. Additionally, if the soybean milk and the purine-reduced soybean milk product are different products from each other, it is unclear as to wherein the step(s) of “preparing soybean milk” does Applicant intend to obtain the soybean milk. Hence the claim is indefinite. 
In claim 1, line 6, the recitation of “…a mass-to-volume ratio of 1:5 -1:10…” is unclear, because it is not clear which the components are in the mass to volume ratio; hence the claim is indefinite. 
In claim 1, line 11, the recitation of “…obtain a prune-reducing soybean product…” is unclear if the product is the same as “…purine-reduced soybean milk product…” as recited in line 4. It is noted for examination purpose the “prune-reducing soybean product” in line 11, is the same as “purine-reduced soybean milk product…” as in line 4. 
In claim 2, line 1 the recitation of “purine-reducing soybeans” is unclear.  The metes and bounds of the recitation of “purine-reducing soybeans” is confusing for example, it is not clear if the soybeans have a purine-reduced content or if the soybeans have the ability to be purine-reducing. Hence the claim is indefinite. 
In claim 2, line 2-3, the recitation of “…adding an adsorbent to reduce purine through absorption…” is not clear. It is unclear as to what the adsorbent is being added into, to reduce purine.  Hence the claim is indefinite. 
In claim 2, line 1, recites “…preparing soybean milk…” while in line 3-4 recites “…obtain a purine-reduced soybean milk product…”, is confusing. It is unclear if the “purine reduced soybean milk product” is the same product as the “soybean milk”; since the products have different name.  It is not clear if the two products are the same or different product. Additionally, if the soybean milk and the purine-
In claim 3, line 3, the recitation of “…a mass-to-volume ratio of 1:5 -1:10…” is unclear, because it is not clear which the components are in the mass to volume ratio; hence the claim is indefinite. 
In claim 3, line 7-8, the recitation of “…obtain a prune-reducing soybean product…” is unclear if the product is the same as “…purine-reducing soybeans…” as recited in line 1. 
Claim 5 recites the limitation "the reaction condition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, recites “…a ratio of 2% to 4% (m/v)…” is not clear as to which are components the ratio based upon; hence the claim is indefinite. 
In claim 8, the limitation steps of preparing soybean milk is confusing, since it is unclear how the recited step(s) in claim 8, correlates or further limits the steps of a “…preparing soybean milk…” of claim 2. In other words, it is not clear the steps as recited in claim 8 and claim 2, is preparing for the same “soybean milk”. 
The Examiner notes, claim 1 and 3 are rejected under 112, second paragraph with multiple indefiniteness; hence prior art rejections are not applied, due metes and bounds of the claims are not definite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2011/0091603 A1).
Regarding claim 9, the product claim is a product by process claim, attention is drawn to MPEP 2113	I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Chen discloses a soybean milk (drink) (‘603, claim7) with lower purine content (reduced purine content) (‘603, claim 1, [0096]-[0097]).
  
Claim(s) 2, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaharu et al. (JP 2001275599 A, Machine Translation).
Regarding claim 2, 6, 9 and 10, Takaharu et al. (Takaharu) discloses a method of making low purine-containing soybean processed product, soybean milk (drink) (‘599, Claim 5) comprising preparing soybean milk (‘599, [0010]) suspended in water and nuclease, ribonuclease (exonuclease) (‘599, [0011], [0012]) for an enzymatic hydrolysis (‘599, [0015]-[0017]) and adding to ultrafiltration (adsorbent/molecular sieve) (‘599, [0018]-[0019]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takaharu et al. (JP 2001275599 A, Machine Translation).
Regarding claim 4, Takahara teaches the nuclease, ribonuclease (exonuclease) (‘599, [0016]), in an amount of 0.1 to 2% by weight, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Takahara teaches the nuclease, ribonuclease (exonuclease) (‘599, [0016]), is carried out at a pH from 6 to 8; at a temperature of 40C for time range of 15 minutes to 2 hours, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Takahara discloses the claimed invention as discussed above. Takahara does not discloses a ratio of the ultrafiltration (adsorbent/molecular sieve) (‘599, [0018]-[0019]) and 
Regarding claim 8, the recitation of the claim are conventional steps of making soybean milk. Takaharu et al. (Takaharu) discloses a method of making low purine-containing soybean processed product, soybean milk (drink) (‘599, Claim 5, [0010]). It would have been obvious to one of ordinary skill in the art to use conventional steps of making soybean milk in Takaharu’s method of making low purine-containing soybean processed product, soybean milk (drink) to provide as a portable drink to a customer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HONG T YOO/Primary Examiner, Art Unit 1792